No. 21-2330C
                          (Filed: February 1, 2022)

**************************

MIN JEONG KIM,

                             Plaintiff,

v.

THE UNITED STATES,

                             Defendant.

**************************

                                   ORDER

        Plaintiff, appearing pro se, filed her complaint on December 27, 2021.
Plaintiff’s complaint states that she is “requesting USCIS [United States
Citizenship and Immigration Services] to take responsibility for my case.”
Compl. at 2. Defendant filed a motion to dismiss plaintiff’s complaint for
lack of jurisdiction pursuant to Rule 12(b)(1) of the Rules of the Court of
Federal Claims (“RCFC”). Plaintiff filed her response on January 27, 2022.
Oral argument is deemed unnecessary. For the reasons given below, we
grant defendant’s motion to dismiss for lack of jurisdiction.

       Under RCFC 12(b)(1), “a court must accept as true all undisputed
facts asserted in the plaintiff's complaint and draw all reasonable inferences
in favor of the plaintiff.” Trusted Integration, Inc. v. United States, 659 F.3d
1159, 1163 (Fed Cir. 2011) (citing Henke v. United States, 60 F.3d 795, 797
(Fed. Cir. 1995)). Once determining it lacks subject matter jurisdiction,
however, the court must dismiss the action.

       We agree with defendant that plaintiff’s complaint must be dismissed
for lack of jurisdiction. The complaint references a United States Citizenship
and Immigration Services (“USCIS”) case number and asks “USCIS to take
responsib[ility] for my case.” Compl. at 2. No other details are provided.
The only statement addressing jurisdiction is that “USCIS is a governmental
agency.” 1 Id. at 1. The complaint fails to allege any claim for damages, a
requirement to establish jurisdiction under the Tucker Act. Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (“a plaintiff must
identify a separate source of substantive law that creates the right to money
damages.”). Even pro se plaintiffs have the burden of establishing the
Court’s jurisdiction. Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378,
1380 (Fed. Cir. 1987). Plaintiff has failed to meet this threshold. Thus,
dismissal is appropriate.

                                 CONCLUSION

       Because we conclude that plaintiff’s complaint is not within the
subject matter jurisdiction of the court, we grant defendant’s motion to
dismiss the complaint pursuant to RCFC 12(b)(1). The Clerk of Court is
directed to enter judgment for defendant. No costs.


                                         s/Eric G. Bruggink
                                         ERIC G. BRUGGINK
                                         Senior Judge




1
 Plaintiff’s response to the government’s motion to dismiss does not furnish
an additional statement addressing jurisdiction.